DETAILED ACTION
This is in response to application filed on March 4th, 2020 in which claims 1-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 3/4/2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The title of the invention “woven textile” (and its subsequent use in the disclosure) is objected to.  Based on the sole figure, as best understood, applicant means “knitted textile.”
[0006] and [0009] “remoter” should read “more remote”
The term “sleeved” in [0006] and [0009], as best understood, is interpreted as “connected to”; confirmation is requested
[0009] As best understood, “the plurality of first loops 11 are closer to the first end 101 and remoter from the second end 102 than the plurality of second loops 12” is interpreted to mean that at least one point on at least one first loop is closer than at least one point on at least one second loop, as the figure does not necessarily show that all first loops are closer than all second loops; confirmation is requested
Appropriate correction is required.
Claim Objections
Claim(s) 1, 9, 10 is/are objected to because of the following informalities: 
Claim 1 Line 9 before “form” delete --to--
Claim 1 Line 6 after “each” add --thread--
Claim 1 Line 7 before “during” add --wherein--
Claim 1 Line 8 after “each” add --thread--
Claim 1 Line 12 after “each” add --loop--
Claim 1 Line 15 after “each” add --loop--
Claim 9 Line 18 before “first loops” add --of--
As best understood, Claim 9 Line 19 “one said second loop” should read “one second loop of the plurality of second loops” for proper antecedent basis, especially as a singularized second loop has not been established
As best understood, Claim 9 Line 20 “one said first loop” should read ‘one first loop of the plurality of first loops” for proper antecedent basis, especially as a singularized second loop has not been established
Claim 10 Line 2 before “first loops” add --of--
Claim 10 Line 4 before “first loops” add --of--
Claim 10 Line 5 before “second loops” add --of--
Claim 10 Line 8 before “second loops” add --of--
Examiner notes that should applicant disagree with any of the aforementioned, a 112(b) indefiniteness rejection may be merited without constituting a new rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 2, 8-10 is/are rejected under U.S.C. 112(b).
The term “including” in Claim 1 Line 1 is unclear and therefore renders the claim indefinite.  As best understood, applicant is using the term “including” as a transitional phrase. However, it is unclear whether applicant means to utilize it synonymously with the term “comprising,” “consisting of,” or “consisting essentially of.”  See MPEP 2111.03.
Claim 2 recites the limitation "one said thread" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
As such, the term “one said thread” of Claim 2 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear which “said thread” of the plurality of threads is being referred to, as no singularized thread was previously established.
Similarly, Claim 2 recites the limitation "one said thread" in Line 5.  There is insufficient antecedent basis for this limitation in the claim. 
As such, the term “one said thread” of Claim 2 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear which “said thread” of the plurality of threads is being referred to, as no singularized thread was previously established.
Relatedly, the term “one said thread” in Claim 2 Line 2 and “one said thread” in Claim 2 Line 5 is unclear and therefore renders the claim indefinite.  It is unclear how these “one said thread” are different from one another as is currently established in Claim 2.
The term “each of the plurality of threads includes a plurality of filaments” in Claim 8 is unclear and therefore renders the claim indefinite.  Especially as there are no related drawing annotations, it is unclear if applicant means that a single thread is a multifilament thread or if a loop is made of more than one thread/filament.
Similarly as aforementioned, Claim 9 recites the limitation "one said thread" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
As such, the term “one said thread” of Claim 9 Line 8 is unclear and therefore renders the claim indefinite.  It is unclear which “said thread” of the plurality of threads is being referred to, as no singularized thread was previously established.
Similarly, Claim 9 recites the limitation "one said thread" in Line 11.  There is insufficient antecedent basis for this limitation in the claim. 
As such, the term “one said thread” of Claim 9 Line 11 is unclear and therefore renders the claim indefinite.  It is unclear which “said thread” of the plurality of threads is being referred to, as no singularized thread was previously established.
Relatedly, the term “one said thread” in Claim 9 Line 8 and “one said thread” in Claim 9 Line 11 is unclear and therefore renders the claim indefinite.  It is unclear how these “one said thread” are different from one another as is currently established within Claim 9.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
The term “woven” is interpreted as “knitted” throughout the claims
Claim 1 Line 1 “including” is interpreted to mean “comprising”
Claim 1 the term “sleeved” is interpreted as “connected to”
Claim 1 Lines 10-12 is interpreted as indicated in the specification objection above
Claim 2 Line 2 “one said thread” is interpreted as one of the threads that happen to form one of the first loops
Claim 2 Line 5 “one said thread” is interpreted as one of the threads that happen to form one of the second loops
Pending applicant clarification:
Claim 8 is interpreted as a single thread of multifilament with Yeung alone
Claim 8 is interpreted as a loop formed of more than one thread with Heiner
Claim 9 Line 8 “one said thread” is interpreted as one of the threads that happen to form one of the first loops
Claim 9 Line 11 “one said thread” is interpreted as one of the threads that happen to form one of the second loops
Claims are also interpreted as indicated within the claim objections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2015/0128653).
Regarding Claim 1, Yeung teaches a woven textile (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-4; [0001] “warp knitted fabric”, wherein fabric is a textile; wherein the fabric is Figs. 2 and 4 together, but Fig. 2 meets the claims as is), including
a main body (see Fig. 2),
the main body being woven by a plurality of threads and defining a lateral direction and a longitudinal direction (see annotated Fig. 2 below).

Yeung at least suggests two ends of the main body along the lateral direction being defined as a first end and a second end (see Fig. 2 annotation below, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snapshot of the pattern indicates a first/second end); 
two ends of the main body along the longitudinal direction being defined as an upper end and a lower end (see Fig. 2 annotation below, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snapshot of the pattern indicates an upper/lower end),
each of the plurality of threads extending continuously from the upper end toward the lower end (see Fig. 2, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the snapshot of the pattern indicates continuity),
during extending from the upper end toward the lower end, each of the plurality of threads extending toward the first end and toward the second end alternately to form the plurality of first loops and the plurality of second loops arranged zigzag (see annotated Fig. 2 below),
the plurality of first loops being closer to the first end and remoter from the second end than the plurality of second loops (see Fig. 2, where first loops slant towards the first end, and second loops slant towards the second end; as such, at least one point on at least one first loop is closer to the first end and more remote from the second end than at least one point on at least one second loop),
each of a plurality of first loops being disposed through a lower one of the plurality of second loops adjacent thereto and sleeved on an upper one of the plurality of second loops adjacent thereto (see Fig. 2 for recitation, where first loops slant towards the left, and second loops slant towards the right),
each of the plurality of second loops being disposed through a lower one of the plurality of first loops adjacent thereto and sleeved on an upper one of the plurality of first loops (see Fig. 1 embodiment or Fig. 3 embodiment, wherein the chain notation shows that Figs. 2 and 4 represent a snapshot of the pattern and would continue, and therefore the recitation is met).

    PNG
    media_image1.png
    684
    1003
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung, if necessary, to have the ends as recited especially as it is well within the skill of one of ordinary skill in the art to infer and/or modify that the pattern would therefore end in first/second/upper/lower ends after continuity, and therefore that the rest of the recitations are met.
Regarding Claim 2, modified Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein each of the plurality of first loops is configured by one said thread first extending toward the upper end and toward the first end (see Fig. 2)
and then bending to extend toward the lower end toward the second end (see Fig. 2 wherein the loop indicates bending as recited),
and each of the plurality of second loops is configured one said thread first extending toward the upper end and toward the second end (see Fig. 2)
and then bending to extend toward the lower end and toward the first end (see Fig. 2 wherein the loop indicates bending as recited).
Regarding Claim 3, modified Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein the plurality of the first loops of each of the plurality of threads are arranged in line along the lateral direction (see Fig. 2),
and the plurality of the second loops of each of the plurality of threads are arranged in line along the lateral direction (see Fig. 2).
Regarding Claim 4, modified Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein each of the plurality of threads further includes a plurality of extension sections each connected between one said first loop and one said second loop (see Fig. 2; wherein two courses are an extension section).
Regarding Claim 6, modified Yeung teaches all the claimed limitations as discussed above in Claim 4.
Yeung further teaches wherein in the lateral direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see Fig. 2; inasmuch as the term “substantially” has been defined, the term is met).
Regarding Claim 7, modified Yeung teaches all the claimed limitations as discussed above in Claim 4.
Yeung further teaches wherein in the longitudinal direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see Fig. 2; inasmuch as the term “substantially” has been defined, the term is met).
Regarding Claim 8, modified Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung further teaches wherein each of the plurality of threads includes a plurality of filaments ([0082] "warp knitted fabric may be composed of the non-elastomeric yarns 10 such as nylon…and elastomeric yarns 20 such as spandex"; [0119] "Non-elastomeric yarns: nylon yarn (5 filaments)", wherein 5 filaments are a plurality of filaments).

Claim(s) 5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2015/0128653), as applied to Claim(s) 1-4, 6-8 above, further in view of Begassat and Dos Santos (FR 2826092), herein Begassat.
Regarding Claim 5, modified Yeung teaches all the claimed limitations as discussed above in Claim 4.
Yeung at least suggests wherein each of the plurality of extension sections is tilted relative to the lateral direction at an angle of 45 degrees (see Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

	Furthermore, Begassat teaches an angle of 45 degrees (see Begassat abstract NPL "rows of stitches (2A, 2B) inclined alternately in opposite directions, preferably at 45 degrees to the axis of the sleeve"; Lines 88-89 “stitches form an angle C (close to forty-five degrees)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung, if necessary, to be of 45 degrees as taught by Begassat to balance forces (Lines 87-90).
Regarding Claim 9, modified Yeung teaches all the claimed limitations as discussed above in Claim 5.
Yeung further teaches wherein in the lateral direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see rejection of Claim 6 or Fig. 2);
in the longitudinal direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see rejection of Claim 7 or Fig. 2);
the plurality of threads further define a plurality of meshes each being substantially diamond (see Fig. 2);
each of the plurality of first loops is configured by one said thread first extending toward the upper end and toward the first end and then bending to extend toward the lower end and toward the second end (see rejection of Claim 2 and/or Fig. 2),
and each of the plurality of second loops is configured by one said thread first extending toward the upper end and toward the second end and then bending to extend toward the lower end and toward the first end (see rejection of Claim 2 and/or Fig. 2),
the plurality of the first loops of each of the plurality of threads are arranged in line along the lateral direction (see rejection of Claim 3 or Fig. 2),
and the plurality of the second loops of each of the plurality of threads are arranged in line along the lateral direction (see rejection of Claim 3 or Fig. 2);
each of the plurality of threads includes a plurality of filaments (see rejection of Claim 8);
two halves of each of the plurality of first loops cross and interlace with each other within one said second loop (see Fig. 2),
and two halves of each of the plurality of second loops cross and interlace with each other within one said first loop (see Fig. 2).
Regarding Claim 10, modified Yeung teaches all the claimed limitations as discussed above in Claim 9.
Yeung further teaches or modified Yeung teaches wherein one of the two halves of each of the plurality of first loops which bends to extend toward the lower end and toward the second end is located between the other of the two halves of each of the plurality of first loops and an upper portion of one said second loop;
and one of the two halves of each of the plurality of second loops which bends to extend toward the lower end and toward the first end is located between the other of the two halves of each of the plurality second loops and a lower portion of one said first loop
(inasmuch as Yeung at least suggests 45 degrees, and Yeung modified with Begassat teaches 45 degrees, Fig. 2 teaches the aforementioned recitations).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2015/0128653), as applied to Claim(s) 1-4, 6-8 above, further in view of Heiner et al (US Publication 2019/0062963), herein Heiner.
Regarding Claim 8, modified Yeung teaches all the claimed limitations as discussed above in Claim 1.
Yeung does not explicitly teach wherein each of the plurality of threads includes a plurality of filaments.

Heiner teaches wherein each of the plurality of threads includes a plurality of filaments (see Fig. 3 embodiment; [0047] "In order to form the first stitches 13, a first thread bundle 20 is used, and in order to form the second stitches 14, a second thread bundle 21 is used.  Each thread bundle 20, 21 comprises at least one thread 22 (Figs. 2 and 3)"; as such could have 21 for both 13 and 14; [0050] "plurality of threads 22 of a common thread bundle…with the example of the second thread bundle 21…rest loosely against one another").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yeung’s single thread loop to be of a multi-thread loop as taught by Heiner in order to provide a greater tear strength or tensile strength ([0007]), especially as Heiner teaches at least the instances of single thread and multi-thread loops, wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify depending on the desired tear strength or tensile strength.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung (US Publication 2015/0128653) and Begassat and Dos Santos (FR 2826092), herein Begassat, as applied to Claim(s) 5, 9, and 10 above, further in view of Heiner et al (US Publication 2019/0062963), herein Heiner.
Regarding Claim 9, modified Yeung teaches all the claimed limitations as discussed above in Claim 5.

Yeung further teaches wherein in the lateral direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see rejection of Claim 6 or Fig. 2);
in the longitudinal direction, extents of each of the plurality of extension sections, each of the plurality of first loops and each of the plurality of second loops are substantially the same (see rejection of Claim 7 or Fig. 2);
the plurality of threads further define a plurality of meshes each being substantially diamond (see Fig. 2);
each of the plurality of first loops is configured by one said thread first extending toward the upper end and toward the first end and then bending to extend toward the lower end and toward the second end (see rejection of Claim 2 and/or Fig. 2),
and each of the plurality of second loops is configured by one said thread first extending toward the upper end and toward the second end and then bending to extend toward the lower end and toward the first end (see rejection of Claim 2 and/or Fig. 2),
the plurality of the first loops of each of the plurality of threads are arranged in line along the lateral direction (see rejection of Claim 3 or Fig. 2),
and the plurality of the second loops of each of the plurality of threads are arranged in line along the lateral direction (see rejection of Claim 3 or Fig. 2);
two halves of each of the plurality of first loops cross and interlace with each other within one said second loop (see Fig. 2),
and two halves of each of the plurality of second loops cross and interlace with each other within one said first loop (see Fig. 2).

Yeung does not explicitly teach each of the plurality of threads includes a plurality of filaments.

Heiner teaches each of the plurality of threads includes a plurality of filaments (see rejection of Claim 8).
Regarding Claim 10, modified Yeung teaches all the claimed limitations as discussed above in Claim 9.
The rejection for the body of Claim 10 with using Heiner for plurality of filaments is the same as the rejection body of Claim 10 using Yeung for plurality of filaments.  As such, see the aforementioned rejection of the body of Claim 10 using Yeung for plurality of filaments for the rejection of the body of Claim 10 with using Heiner for plurality of filaments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Yeung (US Publication 2012/0297840), Richard et al (USPN 3728876), Thompson Jr (USPN 2535376), Bradshaw (USPN 2289302), Waterfield (USPN 1276294), Mills (GB 329098), Blezard (USPN 4007611), Blezard et al (USPN 3738125) directed to woven textile of alternating first and second loops at 45 degrees; McMurray (US Publication 2004/0176658), Vitols, Wray, and Walkinshaw (GB 2092185), Ting (US Publication 2017/0204543), Strauss et al (USPN 5033276) directed to woven textile of first and second loops that alternate extending towards first/second ends and/or directed to woven textile of alternating first and second loops in a wale direction; Bolton (USPN 3063272), Johnson (USPN 2433279), Hoffman Jr et al (USPN 3986828) directed to woven textile of first and second loops; Gajjar (USPN 4649722) directed to known warp details; Regenstein (USPN 4411142), Doi et al (USPN 4748078), Toda (USPN 4733546), Wirth (USPN 2108735), Chase (USPN 0226595) directed to loop of multi-thread; Thomas et al (US Publication 2020/0370214), Hudson (USPN 5456711), Levinson et al (USPN 11001948) directed to single thread of multi-filament.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        
	
	/KHOA D HUYNH/               Supervisory Patent Examiner, Art Unit 3732